IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44861

STATE OF IDAHO,                                  )   2018 Unpublished Opinion No. 328
                                                 )
       Plaintiff-Respondent,                     )   Filed: January 18, 2018
                                                 )
v.                                               )   Karel A. Lehrman, Clerk
                                                 )
BRIAN GREGORY FIORI,                             )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Scott L. Wayman, District Judge.

       Judgment of conviction and unified sentence of twelve years, with a minimum
       period of confinement of five years, for felony driving under the influence (third
       or subsequent offense), affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Brian Gregory Fiori pled guilty to felony driving under the influence (third or subsequent
offense), Idaho Code § 18-8004. The district court imposed a unified sentence of twelve years,
with a minimum period of confinement of five years, to run concurrently with Fiori’s sentences
in separate cases. Fiori appeals, contending that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-

                                                 1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Fiori’s judgment of conviction and sentence are affirmed.




                                                   2